Citation Nr: 0201089	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  01-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and her daughter

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1949 to April 
1954.  The veteran died February [redacted], 1995.  The appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2001 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2001, a hearing was held at the RO before a 
decision review officer.

The Board notes that the April 1995 denial of service 
connection for cause of death become final as the appellant 
did not submit a substantive appeal, VA Form 9, to the Board 
after her June 1995 statement of the case.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  The VA Form 9 submitted by the 
appellant in April 2001 is new and material evidence, and as 
such, the Board has jurisdiction to adjudicate her claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained.

2.  The immediate cause of the veteran's death in February 
1995 was identified on the death certificate as bilateral 
pneumonia due to colon obstruction due to volvulus and 
Alzheimer's disease.

3.  The veteran's volvulus and Alzheimer's disease were not 
present during service, volvulus and Alzheimer's disease were 
not established as occurring during service, and Alzheimer's 
disease did not occur during the presumptive period.

4.  Prior to his death, the veteran had established service 
connection for bilateral foot strain rated as 10 percent 
disabling, hemorrhoids rated as 10 percent disabling, and 
prostatitis rated as noncompensable (zero percent disabling).  
The veteran's service-connected disabilities had a combined 
rating of 20 percent.

5.  The veteran's service-connected bilateral foot strain, 
hemorrhoids, or prostatitis are not shown to have been 
related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death.


CONCLUSIONS OF LAW

1.  Neither volvulus nor Alzheimer's disease was incurred in 
or aggravated by service, nor may Alzheimer's disease be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to the cause 
of his death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim. See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In this case, 
the Board finds that the VA has met its duty to advise and 
notify the appellant in this case.  Specifically, the 
appellant was advised and notified of the VCAA provisions and 
the evidence necessary to establish service connection for 
cause of death in the August 2001 Statement of the Case.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for service connection 
for cause of death have been properly developed and that all 
relevant evidence needed for an equitable resolution of this 
issue on appeal have been identified and obtained by the RO.  
Specifically, the RO sought and obtained the veteran's death 
certificate, service medical records, VA and private medical 
records, and the appellant's eyewitness account of the 
veteran's last days.  The Board has not been made aware of 
any additional evidence that is available in connection with 
this appeal, nor is there any indication of any evidence that 
the RO has not obtained and associated with the claims file.  
Therefore, no further assistance to the appellant regarding 
development of evidence is required and the duty to assist 
the appellant has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II. Service connection for cause of death.

The appellant contends, essentially, that the death of her 
husband was related to his active service, and that service 
connection for the cause of his death should be assigned.  
She specifically alleges that his service-connected 
hemorrhoids were a contributing factor to his volvulus, a 
cause of his death.  After a review of the record, however, 
the Board finds that her contention is not supported by the 
evidence, and that her claim fails.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
disabilities that are manifested subsequent to discharge 
within a specified time period are statutorily presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If 
Alzheimer's disease, an organic disease of the nervous 
system, is manifested to a compensable degree within one year 
following separation from service, service incurrence may be 
presumed.  38 C.F.R. § 3.309 (a).

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in February 1995, 
and that the immediate cause of death was bilateral pneumonia 
due to colon obstruction due to volvulus and Alzheimer's 
disease.  Therefore, a primary question that must be answered 
is whether either cause of death-volvulus and Alzheimer's 
disease-should be service connected.

The veteran's medical records do not reflect the presence of 
volvulus during military service.  Volvulus is defined by 
Dorland's Illustrated Medical Dictionary (26th ed. 1985) as 
an intestinal obstruction due to a knotting and twisting of 
the bowel.  While his service medical records show the 
veteran received a laxative in March 1949 and received 
treatment for constipation in May 1950 and July 1951, the 
service medical records do not reveal a diagnosis of 
volvulus.  His VA records reference chronic constipation and 
one espisode of bowel obstruction in October 1993, many years 
after his discharge from military service, but does not link 
the disease to his military service, nor does the evidence 
show any subsequent medical records or diagnosis linking such 
a disease to his military service. As such, the Board finds 
that volvulus is not service connected.  See 38 C.F.R. 
§ 3.303.

With respect to Alzheimer's disease, the veteran's records do 
not show the presence or manifestation of such a disease 
during service or within one year of his service, nor is 
there medical evidence linking such a disease to service.  
See 38 C.F.R. §§ 3.303 (a)(d), 3.309 (a).  The veteran's VA 
medical records first reflect treatment for mental problems, 
later characterized as Alzheimer's disease, dating back to 
January 1985, well over 30 years from his discharge from 
service.  As such, the Board finds that Alzheimer's disease 
is not service connected.

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  In the instant case, the veteran had established 
service connection for bilateral foot strain rated as 10 
percent disabling, hemorrhoids rated as 10 percent disabling, 
and prostatitis rated as noncompensable (zero percent 
disabling).  The question that must be resolved, therefore, 
is whether bilateral foot strain, hemorrhoids, or prostatitis 
resulted or contributed to his death.

The veteran's death certificate does not mention bilateral 
foot strain, hemorrhoids, or prostatitis as a cause of death.  
Preceding his death, the medical evidence shows the veteran 
was admitted to the hospital in January 1995 due to a bowel 
obstruction problem (volvulus) and he had to have a 
colostomy. Additionally, the medical evidence does not refer 
to bilateral foot strain or prostatitis in connection with 
the veteran's treatments for volvulus or Alzheimer's disease.  
The January 1995 hospital discharge summary notes the 
veteran's service-connected hemorrhoids but indicates the 
hemorrhoids were not treated.  Further, the medical evidence 
does not demonstrate that hemorrhoids were in any manner 
related to the veteran's death, in relation to either 
volvulus or Alzheimer's disease.  The medical evidence is 
devoid of any findings to indicate that bilateral foot 
strain, hemorrhoids, or prostatitis were either related to 
the cause of his death, contributed to or accelerated his 
death, or rendered him materially less capable of resisting 
death.  Therefore, the Board finds that the veteran's cause 
of death is not entitled to service connection based on the 
his service-connected disabilities.

Finally, with regard to the appellant's contentions that the 
veteran's service-connected hemorrhoids contributed to his 
death, it is not shown that she is competent based on medical 
training and professional status to render a medical 
diagnosis or opinion.  Her opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between the death of a veteran and a service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The appellant as a lay person is free to offer 
an eyewitness account of the veteran's visible symptoms, but 
she is not competent to provide a medical diagnosis of the 
veteran's condition.  Id. At 494-95.  At the September 2001 
hearing, the appellant gave an eyewitness account of the 
veteran's last days, his condition before receiving a 
colostomy, his years of suffering from hemorrhoids, and his 
history of using laxatives and suppositories.  But 
hemorrhoids are not listed on the death certificate as a 
cause of death, nor does the medical evidence, as discussed 
above, attribute hemorrhoids to causing or contributing to 
the veteran's death.  Thus, the Board finds that the 
appellant is not competent to attribute the veteran's death 
to his service-connected hemorrhoids.

In brief, the evidence does not demonstrate the presence of 
either Alzheimer's disease or volvulus during the veteran's 
military service, that either disease was related back to 
service, or that Alzheimer's disease occurred during the 
presumptive period.  Nor does the evidence demonstrate that 
any of the veteran's service-connected disorders, to include 
his service-connected hemorrhoids, were related to the cause 
of his death, contributed to or accelerated his death, or 
rendered him materially less capable of resisting death.  The 
Board must therefore conclude that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.



ORDER

Service connection for cause of death is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

